DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 09/30/2017.  It is noted, however, that applicant has not filed a certified copy of the CN201710913870.1, CN201721289191.3, CN201721289972.2 and CN201721289227.8 applications as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a lower side” and “upper side” (Claims 1 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Currently, Figure 1 identifies a top and bottom which is not the same as an upper and lower directions.  For instance, the unit can be located on top rear side of Figure 1 and be interpreted as being on a “lower side” of the handle.  The simplest solutions is to amend Claims 1 and 18.  See 112(b) rejections below. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Blower Having Motor Control Switches On A Bottom And On A Side Of A Handle--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 1, line 19 and 21, recitation of “a lower side of the handle”  and “upper side of the handle” is not clear in context.  It is unclear what the sides are lower or upper of?  This limitation would be clearer if rewritten as --a bottom side of the handle-- and --a top side of the handle--.  (see Drawing objections above for more discussion).
Claim 7, line 3, recitation of “the user’s hand” lacks antecedent basis.  This limitation would be clearer if rewritten as --an user’s hand--.
Claim 15, line 2, recitation of “the heat dissipation airflow” lacks antecedent basis.  This limitation would be clearer if rewritten as --a heat dissipation airflow--.
Claim 18, line 13, recitation of “a lower side of the handle” is not clear in context.  It is unclear what the side is lower of?  This limitation would be clearer if rewritten as --a bottom side of the handle--.  (see Drawing objections above for more discussion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al. US Pub. 2014/0234130, in view of Sanders et al. US 6,834,413, in further view of Yuasa US Pub. 2006/0219218.
With respect to Claim 1, Yamaoka et al. disclose a blower 10, comprising: an air tube 17/19, provided with an air duct (inside 17/19) extending along a first straight line (L1); an electric motor 172, arranged in the air duct (inside 17/19); a fan 173, configured to be driven (see Figure 8) by the electric motor 172; a housing 11, provided with a handle 13 configured to be held by a user (“operator”, Paragraph 0024, lines 13-23) and a joining portion (131, Paragraph 0025, lines 1-3) configured for connecting to a power source 15; a main switch 14/140 (Paragraph 0027, lines 3-5), comprising a main operation unit 140 for the user to operate (Paragraph 0024, lines 13-14) and control the electric motor 172 to start (Paragraph 0024, lines 3-4) when the main operation unit 140 is operated by the user (Paragraph 0024, lines 13-14); a first speed adjusting switch 132/143, comprising a first operation unit 143 for the user to operate and control the motor to run at different speeds (Paragraph 0024, lines 8-9) when the first operation unit 143 is operated by the user (“operator”, Paragraph 0024, lines 13-23); and a second speed adjusting switch 14/142, comprising a second operation unit 142 for the user to operate (“operator”, Paragraph 0024, lines 13-23) and control the motor to run at a maximum rotational speed (Paragraph 0024, lines 6-8) when the second operation unit 142 is operated by the user (Paragraph 0024, lines 13-14); wherein the main operation unit 140 is disposed on a lower side (as seen in Figure 1, directions as defined in Applicant’s Figure 1 in a direction of the blowing air) of the handle 13, and the second operation unit 142 is disposed on an upper side (as seen in Figure 1) of the handle 13.  Although Yamaoka et al. disclose most of the limitations of the claim, including a main operational unit 140, a first operation unit 143 and a second operational unit 142, Yamaoka et al. is silent on a circuit board, electrically connected to the electric motor; a main switch element electrically connected to the circuit board, a first switch element electrically connected to the circuit board and a second switch element electrically connected to the circuit board.  Sanders et al. disclosing a variable speed leaf blower (see title), specifically teach a circuit board (see Figure 4, 41/36), electrically connected (see Figure 4) to an electric motor 22; a main switch element (see 48 in Figure 2, this is the variable resistor in Figure 4, Column 4, lines 10-15, 43 in Figure 4 is analogous to 46) electrically connected (see Figure 4) to the circuit board 41/36, a first switch element 34 electrically connected (see Figure 4) to the circuit board 41/36, and a second switch element 45 electrically connected (see Figure 4) to the circuit board 41/36.  Sanders et al. teach the circuit board connected to the motor, the main switch element, the first switch element and the second switch element advantageously allowed a user to continuously vary the speed of the motor without requiring a stop in blowing leaves (Column 2, lines 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the circuit board connected to a motor, a main switch element, a first switch element and a second switch element as taught by Sanders et al., in the pump disclosed by Yamaoka et al., to have advantageously allowed a user to continuously vary the speed of the motor without requiring the user to stop blowing leaves.  This simple combination is only connecting the control circuity and elements disclosed by Sanders et al. to the main switch and the first and second adjusting switches disclosed by Yamaoka et al.  
Although the Yamaoka et al. disclose most of the limitations of the claim, including a first operation unit 143 on a handle 13, Yamaoka et al. and Sanders et al. are silent on operation unit is disposed on a left side of the handle.  Yuasa disclosing controls 18/19 on a handle 15 of a leaf blower (see Figure 1), specifically teach a first operation unit 19 is disposed on a left side (see Figure 2) of the handle 15.  Yuasa teaches the first operation unit on the left side of a handle advantageously allowed it to be operated by either hand (Paragraph 0040, lines 8-12).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used to have located the first operation unit on the left side of the handle as taught by Yuasa, in the pump disclosed by Yamaoka et al., to have advantageously allowed it to be operated by either hand.
Further, Yamaoka et al. disclose the claimed invention except for location of the first operation unit.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have arranged the unit on the left side because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

With respect to Claim 2, as it depends from Claim 1, Yamaoka et al. disclose the air tube 17/19 is provided with an air inlet 1711 (see Figure 8) at an end (left end of 17/19 in Figure 2, portrait view) of the air duct (inside 17/19) and an air outlet (see “S3” in Figure 2, Paragraph 0038, lines 5-6, hereafter 191) at another end (right end of 17/19 in Figure 2, portrait view) of the air duct (inside 17/19), and the first operation unit 143 is disposed between the joining portion 131 and the air inlet 1711 in a direction along (see Figures 2 and 8) the first straight line (L1).

With respect to Claim 3, as depends from Claim 2,. Yamaoka et al. disclose the second operation unit 142 is disposed between the joining portion 131 and the air inlet 1711 in a direction along (see Figures 2 and 8) the first straight line (L1).

With respect to Claim 4, as it depends from Claim 1, Yamaoka et al. disclose when a hand (“palm”, Paragraph 0024, lines13-23) of the user (“operator”, Paragraph 0024, lines 13-23) holds the handle 13, the hand is operative to simultaneously hold the main operation unit 140, and the hand is operative to simultaneously touch (“one-hand operation”, Paragraph 0024, line 21) the first operation unit 143.

With respect to Claim 5, as it depends from Claim 1, Yamaoka et al. disclose the first operation unit 143 is a rotary (see Figures 1 and 6, 143 has been rotated) knob (a small rounded ornament or handle, merrian-webster.com; 143 is a handle). 

With respect to Claim 6, as it depends from Claim 1, although Yamaoka et al. disclose most of the limitations of the claim including a first operating unit 143 installed on a housing 11, and Yuasa teachings of the first operating unit 19 disposed on the left side of a handle 15, the combination of prior art is silent on the housing comprises a left housing and a right housing that form an integrity when interconnected, and the first operating unit is installed on the left housing.  Sanders et al. disclosing a variable speed leaf blower (see title), specifically teach a housing 12 comprises a left (left defined in Applicant’s Figure 1 in a direction of the blowing air) housing 26 and a right housing 24 that form an integrity when interconnected (Column 2, lines 31-36), and a first operating unit 60/32 is installed on the left housing 26 (see Figure 2).  It was old and well known in the art that a two piece housing advantageously facilitated assembly.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used two piece housing taught by Sanders et al., in the pump disclosed by Yamaoka et al., to have advantageously facilitated assembly.  It is noted, with respect to limitations directed towards the left side; after the two price modification of the Yamaoka’s housing the first operating unit 143 disclosed by Yamaoka et al. will be installed in both the left and right housing (see Yamaoka et al. Figure 1).


    PNG
    media_image1.png
    398
    419
    media_image1.png
    Greyscale
With respect to Claim 7, as it depends from Claim 1, although Yamaoka et al. disclose most of the limitations of the claim, including a distance between a point (see insert on right) closest to the main operation unit 140 on the first operation unit 143 and a point (see insert on right) closest to the first operation unit 143 on the main operation unit 140, so that the user’s hand (“palm”, Paragraph 0024, lines13-23) holding the main operating unit 140 is able to simultaneously operate (“one-hand operation”, Paragraph 0024, line 21) the first operating unit 143.  The combination of prior art is silent on the distance between the points is less than or equal to 5 cm.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a distance of less than or equal to 5 cm in the pump disclosed by Yamaoka et al., because it has been held that “where the only difference between the prior art and the claim was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not preform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 US 830,225 SPQ 232 (1984).
It is noted, that the criticality of the simultaneously operation by a user’s hand is disclosed by Yamaoka et al., i.e. (“one-hand operation”, Paragraph 0024, line 21); the only difference is range.


    PNG
    media_image2.png
    510
    801
    media_image2.png
    Greyscale
With respect to Claim 14, as it depends from Claim 2, although Yamaoka et al., disclose most of the limitations of claim, including a housing 11, Yamaoka et al. and Yuasa are silent on a separating board is provided in the housing and configured to separate the circuit board from the first switch element.  Sanders et al. disclosing a variable speed leaf blower (see title), specifically teach a separating board (not labeled but clearly seen in Figure 3, see insert above) is provided in the housing 12/24/26 and configured to separate (see Figure 3, 34 and 36 are on either sides of the board) the circuit board 41/36 from the first switch element 34.  As can be seen in Figure 3, the separating board advantageously supported switch element 34.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the separating board taught by Sanders et al., in the pump disclosed by Yamaoka et al., to have advantageously supported the switch element.

With respect to Claim 17, as it depends from Claim 1, Yamaoka et al. disclose the housing 11 is arranged symmetrically about a plane (P1, see Figure 4), and the first operating unit 143 is disposed on a left side (left defined in Applicant’s Figure 1 in a direction of the blowing air) of the plane (P1, see Figure 1, knob 143 is on the left side of P1).

With respect to Claim 18, Yamaoka et al. disclose a blower 10, comprising: an air tube 17/19, provided with an air duct (inside 17/19) extending along a first straight line (L1); an electric motor 172, arranged (see Figure 8) in the air duct (inside 17/19); a fan 173, configured to be driven (see Figure 8) by the electric motor 172; a housing 11, provided with a handle 13 configured to be held by a user (“operator”, Paragraph 0024, lines 13-23) and a joining portion (131, Paragraph 0025, lines 1-3) configured for connecting to a power source 15; a main switch 14/140 (Paragraph 0027, lines 3-5), comprising a main operation unit 140 for the user to operate (Paragraph 0024, lines 13-14) and control the electric motor 172 to start (Paragraph 0024, lines 3-4) when the main operation unit 140 is operated by the user (Paragraph 0024, lines 13-14); and a first speed adjusting switch 132/143, comprising a first operation unit 143 for the user to operate and control the motor to run at different speeds (Paragraph 0024, lines 8-9) when the first operation unit 143 is operated by the user (“operator”, Paragraph 0024, lines 13-23); wherein the main operation unit 140 is disposed on a lower side (as seen in Figure 1, directions as defined in Applicant’s Figure 1 in a direction of the blowing air) of the handle 13.  Although Yamaoka et al. disclose most of the limitations of the claim, including a main operational unit 140 and a first operation unit 143, Yamaoka et al. is silent on a circuit board, electrically connected to the electric motor, a main switch element electrically connected to the circuit board, and a first switch element electrically connected to the circuit board.  Sanders et al. disclosing a variable speed leaf blower (see title), specifically teach a circuit board (see Figure 4, 41/45), electrically connected (see Figure 4) to the electric motor 22, a main switch element (see 48 in Figure 2, this is the variable resistor in Figure 4, Column 4, lines 10-15, 43 in Figure 4 is analogous to 46) electrically connected (see Figure 4) to the circuit board 41/45 (it is noted that 46 is connected to 48 in Figure 2), and a first switch element 34 (it is noted 34 is operated by 32/60 in Figure 2) electrically connected (see Figure 4) to the circuit board 41/45.  Sanders et al. teach the circuit board connected to the main switch element and the first switch element advantageously allowed an user to continuously vary the speed of the motor without requiring a stop in blowing leaves (Column 2, lines 1-3).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the circuit board connected to the main switch element and the first switch element as taught by Sanders et al., in the pump disclosed by Yamaoka et al., to have advantageously allowed an user to continuously vary the speed of the motor without requiring the user to stop blowing leaves.  This simple combination is only connecting the control circuity and elements disclosed by Sanders et al. to the main switch and first adjusting switch disclosed by Yamaoka et al.
Although the Yamaoka et al. disclose most of the limitations of the claim, including a first operation unit 143 on a handle 13, Yamaoka et al. and Sanders et al. are silent on operation unit is disposed on a left side (directions as defined in Applicant’s Figure 1 in a direction of the blowing air) of the handle.  Yuasa disclosing controls 18/19 on a handle 15 of a leaf blower (see Figure 1), specifically teach a first operation unit 19 is disposed on a left side (see Figure 2) of the handle 15.  Yuasa teaches the first operation unit on the left side of a handle advantageously allowed it to be operated by either hand (Paragraph 0040, lines 8-12).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have located the first operation unit on the left side of the handle as taught by Yuasa, in the pump disclosed by Yamaoka et al., to have advantageously allowed it to be operated by either hand.
Further, Yamaoka et al. disclose the claimed invention except for location of the first operation unit.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have arranged the unit on the left side because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

With respect to Claim 19, as it depends from Claim 18, Yamaoka et al. disclose the air tube 17/19 is provided with an air inlet 1711 (see Figure 8) at an end (left side of 17/19 in Figure 2, portrait view) of the air duct (inside 17/19) and an air outlet (see “S3” in Figure 2, Paragraph 0038, lines 5-6, hereafter 191) at another end (right end of 17/19 in Figure 2) of the air duct (inside 17/19), and the first operation unit 143 is disposed between the joining portion 131 and the air inlet 1711 in a direction along the first straight line (see Figures 2 and 8). 

With respect to Claim 20, as it depends from Claim 18, Yamaoka et al. disclose a hand (“palm”, Paragraph 0024, lines13-23) of the user (“operator”, Paragraph 0024, lines 13-23) holds the handle 13, the hand is operative to simultaneously hold the main operation unit 140, and the hand is operative to simultaneously touch (“one-hand operation”, Paragraph 0024, line 21) the first operation unit 143. 

Allowable Subject Matter
Claims 8-13 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 8, the prior art of record, does not disclose or make obvious a blower, comprising: an air tube, provided with an air duct extending along a first straight line; an electric motor, arranged in the air duct; a fan, configured to be driven by the electric motor; a housing, provided with a handle configured to be held by a user and a joining portion configured for connecting to a power source; a circuit board, electrically connected to the electric motor; a main switch, comprising a main operation unit for the user to operate and a main switch element electrically connected to the circuit board, wherein the main switch element controls the electric motor to start when the main operation unit is operated by the user; a first speed adjusting switch, comprising a first operation unit for the user to operate and a first switch element electrically connected to the circuit board, wherein the first switch element controls the motor to run at different speeds when the first operation unit is operated by the user; and a second speed adjusting switch, comprising a second operation unit for the user to operate and a second switch element electrically connected to the circuit board, wherein the second switch element controls the motor to run at a maximum rotational speed when the second operation unit is operated by the user; wherein the main operation unit is disposed on a bottom side of the handle, the first operation unit is disposed on a left side of the handle, and the second operation unit is disposed on a top side of the handle; but more specifically,
the main operating unit and the housing form a rotatable connection with a second straight line as an axis, the first operating unit and the housing form a rotatable connection with a third straight line as an axis, wherein the third straight line and the second straight line are parallel to each other. 
While, Yuasa discloses a handle having operating units with axis parallel to each other, Yuasa does not make obvious the operating units and the housing form a rotatable connection.

With respect to Claim 9, the prior art of record, does not disclose or make obvious a blower, comprising: an air tube, provided with an air duct extending along a first straight line; an electric motor, arranged in the air duct; a fan, configured to be driven by the electric motor; a housing, provided with a handle configured to be held by a user and a joining portion configured for connecting to a power source; a circuit board, electrically connected to the electric motor; a main switch, comprising a main operation unit for the user to operate and a main switch element electrically connected to the circuit board, wherein the main switch element controls the electric motor to start when the main operation unit is operated by the user; a first speed adjusting switch, comprising a first operation unit for the user to operate and a first switch element electrically connected to the circuit board, wherein the first switch element controls the motor to run at different speeds when the first operation unit is operated by the user; and a second speed adjusting switch, comprising a second operation unit for the user to operate and a second switch element electrically connected to the circuit board, wherein the second switch element controls the motor to run at a maximum rotational speed when the second operation unit is operated by the user; wherein the main operation unit is disposed on a bottom side of the handle, the first operation unit is disposed on a left side of the handle, and the second operation unit is disposed on a top side of the handle; but more specifically,
a control circuit, configured to control the electric motor to start in response to the first operating unit being triggered by the user when the main operation unit is not triggered by the user.
The prior art of record, teach the main operation unit starts and stops the blower.  To modify the first operating unit to start and stop the blower when the main operation unit is not triggered, would alter the functioning of the prior art blowers and be based on hindsight reasoning.

With respect to Claim 10, the prior art of record, does not disclose or make obvious a blower, comprising: an air tube, provided with an air duct extending along a first straight line; an electric motor, arranged in the air duct; a fan, configured to be driven by the electric motor; a housing, provided with a handle configured to be held by a user and a joining portion configured for connecting to a power source; a circuit board, electrically connected to the electric motor; a main switch, comprising a main operation unit for the user to operate and a main switch element electrically connected to the circuit board, wherein the main switch element controls the electric motor to start when the main operation unit is operated by the user; a first speed adjusting switch, comprising a first operation unit for the user to operate and a first switch element electrically connected to the circuit board, wherein the first switch element controls the motor to run at different speeds when the first operation unit is operated by the user; and a second speed adjusting switch, comprising a second operation unit for the user to operate and a second switch element electrically connected to the circuit board, wherein the second switch element controls the motor to run at a maximum rotational speed when the second operation unit is operated by the user; wherein the main operation unit is disposed on a bottom side of the handle, the first operation unit is disposed on a left side of the handle, and the second operation unit is disposed on a top side of the handle; but more specifically, 
the housing is further provided with an airflow inlet and an airflow outlet; when the fan rotates, a heat dissipation airflow flowing from the airflow inlet into the housing and flowing out of the housing from the airflow outlet is operative to be generated in the housing; and the first switch element is disposed outside of a flow path of the heat dissipation airflow in the housing.
While dissipation airflow in fans is known in the art, the prior art of record does not disclose or make obvious “the first switch element is disposed outside of a flow path of the heat dissipation airflow in the housing”.
With respect to Claims 11-13 their pendency on Claim 10 make them allowable.

With respect to Claim 15, the prior art of record, does not disclose or make obvious a blower, comprising: an air tube, provided with an air duct extending along a first straight line; an electric motor, arranged in the air duct; a fan, configured to be driven by the electric motor; a housing, provided with a handle configured to be held by a user and a joining portion configured for connecting to a power source; a circuit board, electrically connected to the electric motor; a main switch, comprising a main operation unit for the user to operate and a main switch element electrically connected to the circuit board, wherein the main switch element controls the electric motor to start when the main operation unit is operated by the user; a first speed adjusting switch, comprising a first operation unit for the user to operate and a first switch element electrically connected to the circuit board, wherein the first switch element controls the motor to run at different speeds when the first operation unit is operated by the user; and a second speed adjusting switch, comprising a second operation unit for the user to operate and a second switch element electrically connected to the circuit board, wherein the second switch element controls the motor to run at a maximum rotational speed when the second operation unit is operated by the user; wherein the main operation unit is disposed on a bottom side of the handle, the first operation unit is disposed on a left side of the handle, and the second operation unit is disposed on a top side of the handle; wherein the air tube is provided with an air inlet at an end of the air duct and an air outlet at another end of the air duct, and the first operation unit is disposed between the joining portion and the air inlet in a direction along the first straight line; wherein a separating board is provided in the housing and configured to separate the circuit board from the first switch element. but more specifically,
a heat dissipation element connected to the circuit board, wherein the heat dissipation airflow is operative to flow through the heat dissipation element, and the heat dissipation element is disposed on a side of the separating board where the circuit board is arranged.
While, Sanders et al. teach a heat dissipation element 54, Sanders et al. does not disclose or make obvious a heat dissipation element connected to the circuit board.  To modify Sanders et al., would alter the cooling effects and be based on hindsight reasoning.
With respect to Claim 16, its pendency on Claim 15 make it allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conrad et al. US Pub. 2016/0108924 teach a leaf blower with a handle.
Pellenc US Pub. 2014/0140861 teaches an electric leaf blower.
Yokoyama US 8,984,710 teaches a blower with a trigger and speed controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Timothy P. Solak
/tps/
Art Unit 3746
07/02/2022


/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746